MEMORANDUM **
Julio Cortes appeals from the 120-month sentence imposed following his guilty-plea conviction for receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cortes contends that the district court erred by failing to grant his request for a sentence below the Guidelines range. We review for reasonableness. See United States v. Mohamed, 459 F.3d 979, 986-88 (9th Cir.2006). The record reflects that the district court thoroughly considered the § 3553(a) factors, including Cortes’ arguments in mitigation, prior to imposing a sentence in the middle of the Guidelines range. The district court did not proce*349durally err, and the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.